
	
		II
		112th CONGRESS
		1st Session
		S. 1827
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Ms. Stabenow (for
			 herself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a Trade Enforcement Division in the Office
		  of the United States Trade Representative, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trade Prosecutor Act of
			 2011.
		2.Establishment of
			 Trade Enforcement Division and Deputy United States Trade Representative for
			 Trade Enforcement
			(a)EstablishmentChapter
			 4 of title I of the Trade Act of 1974 (19 U.S.C. 2171) is amended by adding at
			 the end the following:
				
					142.Trade
				Enforcement Division and Deputy United States Trade Representative for Trade
				Enforcement
						(a)Establishment
				of Trade Enforcement DivisionThere is established within the
				Office of the United States Trade Representative a Trade Enforcement Division
				(in this section referred to as the Division).
						(b)Establishment
				of position of Deputy United States Trade Representative for Trade
				Enforcement
							(1)In
				generalThe Division shall be
				headed by a Deputy United States Trade Representative for Trade
				Enforcement.
							(2)Appointment and
				nominationThe Deputy United
				States Trade Representative for Trade Enforcement shall be appointed by the
				President, by and with the advice and consent of the Senate. As an exercise of
				the rulemaking power of the Senate, any nomination of the Deputy United States
				Trade Representative for Trade Enforcement submitted to the Senate for its
				advice and consent, and referred to a committee, shall be referred to the
				Committee on Finance.
							(3)RankThe Deputy United States Trade
				Representative for Trade Enforcement shall hold office at the pleasure of the
				President and shall have the rank of Ambassador.
							(c)Functions of
				Deputy United States Trade Representative for Trade Enforcement
							(1)Principal
				functionThe principal
				function of the Deputy United States Trade Representative for Trade Enforcement
				shall be to ensure that United States trading partners comply with trade
				agreements to which the United States is a party.
							(2)Additional
				functionsThe Deputy United
				States Trade Representative for Trade Enforcement shall—
								(A)assist the United States Trade
				Representative in investigating and prosecuting disputes before the World Trade
				Organization and pursuant to other bilateral or regional trade agreements to
				which the United States is a party;
								(B)assist the United States Trade
				Representative in carrying out the United States Trade Representative's
				functions under section 141(d);
								(C)make recommendations with respect to the
				administration of United States trade laws relating to barriers imposed by
				foreign governments to the importation of United States goods, services, and
				intellectual property, and other trade matters; and
								(D)perform such other functions as the United
				States Trade Representative may direct.
								(d)Office of Trade
				Assistance for Small Business
							(1)EstablishmentThere is established within the Division
				the Office of Trade Assistance for Small Business.
							(2)FunctionsThe
				Office of Trade Assistance for Small Business shall provide technical and legal
				assistance and advice to eligible small businesses to enable such small
				businesses to prepare and file petitions (other than those that, in the opinion
				of the Office, are frivolous) under section 302.
							(3)Eligible small
				business definedThe term eligible small business
				means any business concern that, in the judgment of the Office of Trade
				Assistance for Small Business, due to its size, has neither adequate internal
				resources nor financial ability to obtain qualified outside assistance in
				preparing and filing petitions and complaints under section 302. In determining
				whether a business concern is an eligible small business, the Office of Trade
				Assistance for Small Business may consult with the Administrator of the Small
				Business Administration and the heads of other appropriate Federal departments
				and
				agencies.
							.
			(b)Conforming
			 amendmentThe table of
			 contents for the Trade Act of 1974 is amended by inserting after the item
			 relating to section 141 the following:
				
					
						Sec. 142. Trade Enforcement Division and
				Deputy United States Trade Representative for Trade
				Enforcement.
					
					.
			(c)Compensation
			 for Deputy United States Trade Representative for Trade
			 EnforcementSection 5314 of
			 title 5, United States Code, is amended by striking Deputy United States
			 Trade Representatives (3). and inserting Deputy United States
			 Trade Representatives (4)..
			(d)Conforming
			 repealSection 2112 of the Bipartisan Trade Promotion Authority
			 Act of 2002 (19 U.S.C. 3812) is repealed.
			3.Establishment of
			 Chief Manufacturing Negotiator
			(a)Establishment
			 of positionSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C.
			 2171(b)(2)) is amended to read as follows:
				
					(2)There shall be in the Office 3 Deputy
				United States Trade Representatives (in addition to the Deputy United States
				Trade Representative for Trade Enforcement established under section 142), 1
				Chief Agricultural Negotiator, and 1 Chief Manufacturing Negotiator who shall
				all be appointed by the President, by and with the advice and consent of the
				Senate. As an exercise of the rulemaking power of the Senate, any nomination of
				a Deputy United States Trade Representative, the Chief Agricultural Negotiator,
				or the Chief Manufacturing Negotiator submitted to the Senate for its advice
				and consent, and referred to a committee, shall be referred to the Committee on
				Finance. Each Deputy United States Trade Representative, the Chief Agricultural
				Negotiator, and the Chief Manufacturing Negotiator shall hold office at the
				pleasure of the President and shall have the rank of
				Ambassador.
					.
			(b)Functions of
			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.
			 2171(c)) is amended—
				(1)by moving
			 paragraph (5) 2 ems to the left; and
				(2)by adding at the
			 end the following new paragraph:
					
						(6)(A)The principal function
				of the Chief Manufacturing Negotiator shall be to conduct trade negotiations
				and to enforce trade agreements relating to United States manufacturing
				products and services. The Chief Manufacturing Negotiator shall be a vigorous
				advocate on behalf of United States manufacturing interests and shall perform
				such other functions as the United States Trade Representative may
				direct.
							(B)Not later than 1 year after the date
				of the enactment of this paragraph, and annually thereafter, the Chief
				Manufacturing Negotiator shall submit to the Committee on Finance of the Senate
				and the Committee on Ways and Means of the House of Representatives a report on
				the actions taken by the Chief Manufacturing Negotiator in the preceding
				year.
							. 
				(c)CompensationSection
			 5314 of title 5, United States Code, as amended by section 101(c), is further
			 amended by inserting Chief Manufacturing Negotiator. after
			 Chief Agricultural Negotiator..
			(d)Technical
			 amendmentsSection 141(e) of the Trade Act of 1974 (19 U.S.C.
			 2171(e)) is amended—
				(1)in paragraph (1),
			 by striking 5314 and inserting 5315; and
				(2)in paragraph (2),
			 by striking the maximum rate of pay for grade GS–18, as provided in
			 section 5332 and inserting the maximum rate of pay for level IV
			 of the Executive Schedule in section 5315.
				
